 I)ECISIONS OF NATIONAL LABOR RELATIONS BOARDE. I. Du Pont de Nemours & Company and OldHickory Employees' Council. Case 26-CA-9035September 23, 1982DECISION AND ORDERBY CHIAIMNA N VAN D1)1 WATER ANDMILMBIRS FANNING AND ZIMMERMANOn June 23, 1982. Administrative Law JudgeRichard L. Linton issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,E. I. Du Pont de Nerrnours & Company, Old Hick-ory, Tennessee, its officers, agents, successors, andassigns, shall take the action set forth in the saidrecommended Order, as so modified:1. Substitute the following for paragraph l(b):"(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act."2. Substitute the attached notice for that of theAdministrative law Judge.I WE Inlte Ihall Ithe charge helcni .a, tiled i1on April 27. M1KI, not June27. 1981. as inadvertentll I) Ilt.d by the Adriiitraliwv lI.as Judge in hisD)ecisiion2 The Admnilistralliv; e tI.., Judge failed III include ihc inijlnctlie lan-guage traditionally provided by Ihe loard VWc halc modified his recom-mended Order and nltlllc I1 illcilide itAPPENDIXNoTlicE To EIPI oYtIi SPOSTED BY ORDER 01 THENATIONAl LABOR RlIATIONS BOARDI)An Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the followrig rights:To engage in self-organi7ationTo form, join, or assist any u:nionTo bargain collectively through i]aPre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.Accordingly, we give you these assurances:WE WII.l NOI refuse to bargain collectivelywith Old Hickory Employees' Council by re-fusing to furnish that labor organizationstraight time hourly wage rates and job classi-fications pertaining to similarly skilled employ-ees employed at the nine Du Pont plants listedbelow in this notice.WE wiil. NOTr in any like or related mannerinterfere with, restrain, or coerce our employees in the exercise of their Sectionl 7 rightsWE wii.i furnish Old Hickory Eniplo,,c.sCouncil the straight time hourly \wagc ratesand job classifications pertaining to cineplo eesemployed at the below-listed nine Du I Pontplants who utilize job skills similar to thoseutilized by employees at our Old Hickory,Tennessee, plant:Richmond, VirginiaChattanooga, TennesseeMartinsville, VirginiaSeaford, DelawareKinston, North CarolinaCamden, South CarolinaCooper River (Charleston), South CarolinaCape Fear (Wilmington), North CarolinaWaynesboro, VirginiaE. I. Du PONTI DE NEMOURS & Co()-PANY264 NLRB No. 548 E. 1. DU PONT DE NEMOURSDECISIONSTATEMENT OF THE CASERICHARD J. LINTON, Administrative Law Judge: Thiscase was heard before me in Nashville, Tennessee, onMarch 17, 1982, pursuant to the June 9, 1981, complaintissued by the General Counsel of the National Labor Re-lations Board through the Regional Director for Region26. The complaint is based upon a charge filed June 27,1981, by Old Hickory Employees' Council (OHEC,Union, or Charging Party) against E. I. Du Pont de Ne-mours & Company (Respondent or Du Pont).'In the complaint, the General Counsel alleges that Re-spondent violated Section 8(a)(5) of the Act by refusingto furnish OHEC with the straight time hourly wagerates and job classifications of certain employees at nineDu Pont plants.By its answer, Respondent admits certain factual mat-ters but denies that it has violated the Act.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after due considera-tion of the briefs filed by the General Counsel and Re-spondent. I make the following:FINDINGS OF FACTI. JURISDICTIONA corporation headquartered in Wilmington, Dela-ware, Du Pont has a textile fiber plant in Old Hickory,Tennessee, where it manufactures synthetic textile fibers.During the past 12 months, Respondent sold and shippedfrom its Old Hickory plant goods and material valued inexcess of $50,000 directly to points outisde the State ofTennessee. Respondent admits, and I find, that it is anemployer within the meaning of Section 2(2), (6), and (7)of the Act.II. L.ABOR ORGANIZATION INVOLVEDRespondent admits, and I find, that OHEC is a labororganization within the meaning of Section 2(5) of theAct.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Procedural HistoryOn October 29, 1981, the Regional Director forRegion 26 consolidated the instant case for hec.:ing withtwo others, Cases 26-CA-8798 and 26-CA-9124, as partof an amended consolidated complaint. It was therein al-leged that an earlier settlement agreement in Case 26-CA-8798, unilaterally approved, was being set aside byRespondent's failure to abide by the terms of the agree-ment.On March 10, 1982, the Regional Director for Region26 severed the instant case from Cases 26-CA-8798 and26-CA-9124. It appears that Region 26 has approvedunilaterally (i.e., over OHEC's protest) a settlement ofthe other two cases.Many details of the charges, complaints, and settle-ments are contained in OHEC's 12-page (plus attach-' All dates are for 1981 unless otherwise indicatedments) "Application for Reasonable Attorney's Fees"which OHEC counsel submitted at hearing as ChargingParty's Exhibit 1. Following argument, I rejected thedocument. While I take administrative notice of theabove information for the limited purpose of discussingthis procedural event, the extensive background detailscontained in the document are not relevant to the limitedallegation in the instant case. At hearing, counsel forOHEC contended that attorney's fees should be awardedas part of an appropriate remedy in the event a violationis found herein.B. Recognized Bargaining UnitSince July 1945, Respondent has recognized OHEC asthe exclusive collective-bargaining representative of theemployees in the following unit:All the hourly wage roll production, maintenanceand power house employees at the Respondent'sOld Hickory, Tennessee Plant, Textile Fibers De-partment, including instructors, but excludingguards, firemen, fire inspectors, office, clerical, sala-ried technical, and professional employees and reliefforemen who serve in that capacity either regularlyor for substantial periods of time during the courseof the year, and other supervisors as defined in theAct.Du Pont's recognition of the Union regarding the fore-going unit has been embodied in successive collective-bargaining agreements. The current agreement becameeffective on April 7, 1976, for an indefinite period sub-ject to termination or modification on a written advancenotice of 60 calendar days. Under article IV, section 2,of the contract, wages can be reopened for negotiationsupon notice of 10 days.2In its brief, Du Pont represents that on July 31, 1981, arepresentation petition was filed in Washington, D.C., bythe United Steelworkers of America, AFL-CIO-CLC(Steelworkers), for a multiplant, single unit covering pro-duction and maintenance employees at 14 (later enlargedto 16) of Respondent's facilities. "Ultimately, fourteenseparate units were sought in elections held the week ofDecember 7, 1981. Employees at Old Hickory voted toretain the Independent Union." (Br., p. 4.) Ronald R.Moore, OHEC's president, testified that the Union's (ex-ecutive) board endorsed the Steelworkers, and that oneof the Steelworkers central campaign themes was toachieve companywide bargaining. Moore testified that he"heard" that the Steelworkers, as part of a companywidebargaining program, would attempt to secure uniform(wage) rates at all unit locations of Du Pont.C. The Bargaining RequestBy letter dated February 23, 1981, OHEC, by Presi-dent Ronald R. Moore, requested Respondent to beginnegotiations on (new) wage rates. Assistant Plant Man-ager R. J. Iveron responded by letter of March 3, agree-ing to the negotiations and appointing Goldman D. Free-2 The parties refer to this as the "evergreen" clause.49 DECISIONS OF NATIONAL LABOR RELATIONS BOARDland and R. H. McGee as his bargaining designees. Theinitial bargaining session was held on March 17 with ad-ditional sessions held on March 30 and April 6, 13, and20. At the fifth and final session on April 20, OHEC ac-cepted Du Pont's offer on new wage rates (Resp. Exh.11). Moore testified that Du Pont labeled it their "final"offer and OHEC therefore accepted it.Respondent admits that, since on or about March 17,OHEC has requested that Du Pont provide the Unionwith the following data:Straight time wage at Du Pont plants companywide on an hourly basis.Du Pont denies complaint paragraph 12 which, asamended, alleges (G.C. Exh. 4):The information requested by the Union, as it re-lates to the wage rates and job classifications per-taining to similarly skilled employees employed atRespondent's plants in its Textile Fibers Division,specifically including its plants in the following lo-cations, is necessary for and relevant to the Union'sperformance of its function as the exclusive collec-tive bargaining representative of its employees inthe unit as described in paragraph 7:3Richmond, VirginiaChattanooga, TennesseeMartinsville, VirginiaSeaford, DelawareKinston, North CarolinaCamden, South CarolinaCooper River (Charleston), South CarolinaCape Fear (Wilmington), North CarolinaWaynesboro, VirginiaRespondent admits that it has refused to furnish theforegoing data, but denies that such refusal violates theAct.D. Du Pont's OperationsGoldman D. Freeland, personnel superintendent at DuPont's Old Hickory facility during the relevant time, tes-tified that on a companywide basis Du Pont employsabout 65,000 production and maintenance employees atapproximately 90 plants. These employees are groupedunder various industrial divisions. Of these employees,some 25,000 work in the Textile Fiber Division's ap-proximately 11 plants. Freeland testified that, at the timeof his February 1, 1982, retirement, the bargaining unitherein had about 1,600 employees, with approximately400 of these working on "spunbonded" products, andwith some 500 to 600 of the 1,600 performing mainte-nance.In addition to other record evidence, Respondent's1980 annual report (G.C. Exh. 3) reflects that Du Pontmanufactures a variety of chemical and plastic products3 As the Region's June 10, 1981, letter to OHEC's attorney makesclear, the Union's request for wage data on all plants of Du Pont wasfound overly broad (Resp. Exh. I). The General Counsel is proceedinghere, therefore, only as to rates and classifications of similarly skilled em-ployees in the nine listed plants.for apparel, home fabrics, and industrial use. At the OldHickory facility, Du Pont manufactures "Dacron,"D.M.T., an intermediate chemical used in the manufac-ture of Dacron, "Sontara," "Typar," and "Remay."Moore testified that the latter three, known as "spun-bonded" products, are manufactured exclusively in theUnited States by Du Pont at Old Hickory.Based on a stipulation (G.C. Exh. 5), and the undisput-ed testimony of Moore and maintenance employeeEdward Escue, it is clear that at least some of Respond-ent's other textile fibers manufacturing facilities havesimilar steps of product manufacture which, by theirvery nature, require production and maintenance em-ployees to perform duties and possess skills and experi-ence which are comparable to those at Respondent's OldHickory operation. Some of the other textile fibers plantsproduce Dacron, some nylon, and the Richmond, Virgin-ia, plant manufactures "Kevlar" as well as nylon.Moore toured two nylon plants (Seaford and Martins-ville) in the mid-1970's and observed that the manufac-turing process was almost identical to that for Dacronmanufacturing at Old Hickory. During the same timeframe, Escue toured three plants (Chattanooga, Seaford,and Martinsville) and made the same observations notonly with respect to the production process but also re-specting the machinery and job functions of the employ-ees. The Chattanooga plant produces nylon and Dacron.E. Bargaining PositionsAt hearing, the General Counsel called two witnesses(OHEC President Ronald R. Moore and Edward Eskew,Sr.), Du Pont one witness (Goldman D. Freeland,former personnel superintendent, now retired), andOHEC none. Separate summaries, prepared by Du Pontand OHEC, of the five bargaining sessions were receivedin evidence by stipulation.4OHEC's bargaining position already has been de-scribed.5Du Pont never furnished the requested data fornonunit employees. Respondent's position at the bargain-ing table was: (I) it (meaning the Old Hickory plant) didnot have the requested data,6and (2) such data was notrelevant. As to the first ground, Freeland testified that henever sought to obtain such information because it wasnot considered relevant.Du Pont did not consider OHEC's request relevant forthe simple reason that Respondent's wage policy is toI Moore testified that OHEC did not prepare summaries of the fourthand fifth sessions.' For example, Respondent's minutes for the third session on April 6reflect (Resp. Exh. 8): "Council stated that they thought internal equityshould be applied to the Du Pont Company on a company-wide basis;that comparable skills should be paid the same at all company locations."Respondent's own minutes, therefore, contradict Freeland's testimonythat OHEC negotiators never said that they needed the information sothey would know what similarly skilled employees were being paid atother plants, but instead stated they wanted the data in order to come upwith a different method of wage determination. This seems to be a dis-tinction without any difference.6 Freeland testified that he was certain that the other Textile FibersDepartment plants would furnish him the wage rates and classificationsof their employees if he requested the information. Freeland was not cer-tain whether Respondent's headquarters in Wilmington, Delaware, had acomputer with centralized access to such data.50 E. I. DU PONT DE NEMOURSmaintain wages in the upper half of the wage scale beingpaid in its labor supply area, and to maintain internalequity between classifications within the unit. BecauseDu Pont, as Freeland testified, has always been able tohire the employees it needs for Old Hickory from thelocal labor force, and, based on its local pay policy, itsaw no need or relevance to discuss pay rates at otherDu Pont plants. Indeed, as Freeland testified, "And so,therefore, we denied the request because we were not in-terested in a policy that would deal with uniform appli-cation of wages at other plants, or earnings or ability topay."Freeland testified that OHEC has a lot of bargaininglatitude left in that there is more than a $2-per-hour dif-ference in the top rate paid by the firms in the upper halfof the local pay survey.7Moreover, Freeland testified,OHEC can alert Du Pont whenever Respondent's payrates get out of line with the comparison plants. Otherthan the foregoing, it is clear that OHEC must bargainwithin the pay policy (local pay comparison) observedby Du Pont. Freeland also testified, without contradic-tion, that Old Hickory's plant manager, or his designee,has the final authority to grant or deny wage increases.As the plant manager's designee for the wage negotia-tions, Freeland testified that he held such authority.As previously noted, OHEC accepted Du Pont's wageoffer at the fifth bargaining session on April 20.F. Discussion and Conclusions1. Relevance demonstratedWage and related information on unit employees re-quested by a union is presumptively relevant to theunion's representative function and must be furnished bythe employer. No such presumption attaches to requestsfor similar data on nonunit employees, and the unionmust establish that the requested material bears a "rea-sonable relation to the union's role as bargaining repre-sentative." Curtiss-Wright Corporation, 145 NLRB 152,157 (1963), enfd. 347 F.2d 61 (3d Cir. 1965). In thesenonunit situations, "a special showing of pertinence" isrequired. Brown Newspaper Publishing Co., Inc., 238NLRB 1334, 1337 (1978). However, once this logical, ortheoretical, relevance has been shown, the union neednot prove actual relevance, but may simply demonstratea probability that the data is useful for the purpose of bar-gaining intelligently. N.L.R.B. v. Acme Industrial Co.,385 U.S. 432 (1967); Brown Newspaper, supra.In our case, I find that OHEC has shown a logicalbasis for needing the requested data. The data is especial-ly pertinent here because without it OHEC cannot intel-ligently formulate its desired approach to a wage policydifferent from that adhered to by Du Pont. Indeed, ifOIIEC had such data and were able to present its pro-posal for a new wage formula, it is theoretically possiblethat Du Pont would agree to adopt OHEC's new ap-proach. But the parties cannot reach that bargainingstage when Du Pont will not furnish the data to begin7At Old Hickors. Du Pont inrcludes 19 area companies in its wagesurscy Morc testified that the products manufactured in these plantsrange from pape3r bagh to trucks. and none has the type of work that OldHickory doc'.with. Accordingly, I find that OHEC has demonstratedthe required relevance and pertinence.2. Further issues-good faith and burden ofcompliancea. GoodfaithPointing to such factors as OHEC's endorsement ofthe Steelworkers, and apparently the Steelworkers' goalof uniform wage rates throughout Du Pont plants soughtto be represented by the Steelworkers, and the fact thatfor the first time to Moore's knowledge outsiders (theSteelworkers organizing director plus one of his organiz-ers) were included on OHEC's negotiating team, Re-spondent argues that OHEC did not request the data ingood faith to make a more intelligent formulation of theUnion's wage proposals as Moore testified, but in factwas requested solely to assist the Steelworkers in orga-nizing Du Pont's other plants.Moore testified that in the past OHEC "normally" re-quests what other sites are being paid, but Freelandcounter-testified that this occasion was the first time tohis knowledge that OHEC had ever requested the infor-mation. Moore testified that in the past the independentunions at the organized Du Pont plants had tried to forman organization whereby they could bargain collectivelyas one unit. Two or three times a year representatives ofthe independent unions would go to one of the otherplants to meet and exchange information. Normally,Moore testified, Du Pont permitted these employee-rep-resentatives to tour the plants accompanied by Du Pontofficials. Moore testified that OHEC's past requests forwage data at other sites had always been oral-and, pre-sumably, always denied. The General Counsel offered nodocuments, such as minutes of bargaining sessions in pre-vious years, reflecting a request such as Moore de-scribed, to support Moore's testimony. On the otherhand, none was offered to show an absence of any suchrequest. I therefore draw no inference from the lack ofsuch documents.I credit Moore, that such requests were made in thepast, but I find that such requests were never pursued byOHEC and that OHEC dropped the matter so that itnever became an issue in prior negotiations. Moore testi-fied with a favorable demeanor.Although OHEC doubtlessly was, and is, interested incompanywide bargaining, and under the Steelworkersbanner, I find that interest to be independent of OHEC'sexpress request here for wage data from other sites sothat it could formulate a wage proposal different fromDu Pont's policy of bargaining only within the frame-work of local pay comparison. I therefore find thatOHEC's request was made in good faith.b. Burden of complyingRespondent argues that, even if some relevance isdemonstrated, "the ensuing burden in compiling the datawould be grossly disproportionate to any benefit theUnion would receive." Du Pont observes that the recordis not precise regarding the exact jobs on which the datais requested, nor does the record show that all nine tex-51 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtile fiber plants have employees utilizing comparableduties, skills, and processes.I reject this argument of Du Pont. OHEC has shownthat the requested data could be of substantial impor-tance to it because it could very well lead to an entirelynew wage pay policy. The General Counsel has estab-lished that some of the other nine textile fiber plantshave similar steps of product manufacture "which bytheir very nature require production and maintenanceemployees to perform duties and possess skills and expe-rience which are comparable to those at Respondent'sOld Hickory, Tennessee, plant." (G.C. Exh. 5.) As therecord reflects, it is possible that Du Pont has much ofthe requested data stored in its computers. Respondentoffered no evidence showing that the data requested wasnot obtainable or recoverable only at some unreasonableexpense.CONCI USIONS OF LAW1. Respondent is an employer within the meaning ofSection 2(2), (6), and (7) of the Act.2. Old Hickory Employees' Council is a labor organi-zation within the meaning of Section 2(5) of the Act.3. The following employees constitute a unit appropri-ate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act:All the hourly wage roll production, maintenance,and power house employees at the Respondent'sOld Hickory, Tennessee Plant, Textile Fibers De-partment, including instructors, but excludingguards, firemen, fire inspectors, office, clerical, sala-ried technical, and professional employees and reliefforemen who serve in that capacity either regularlyor for substantial periods of time during the courseof the year, and other supervisors as defined in theAct.4. At all times since July 1945, Old Hickory Employ-ees' Council has been the exclusive representative of theemployees in the unit described above for the purposesof collective bargaining within the meaning of Section9(a) of the Act.5. By failing and refusing to furnish Old Hickory Em-ployees' Council the straight time hourly wage rates andjob classifications pertaining to similarly skilled employ-ees at the below-listed plants in Du Pont's Textile FibersDepartment, Respondent has violated Section 8(a)(5) and(1) of the Act:Richmond, VirginiaChattanooga, TennesseeMartinsville, VirginiaSeaford, DelawareKinston, North CarolinaCamden, South CarolinaCooper River (Charleston), South CarolinaCape Fear (Wilmington), North CarolinaWaynesboro, Virginia6. The foregoing unfair labor practice affects com-merce within the meaning of Section 2(6) and (7) of theAct.THE REMEDYHaving found that Du Pont has engaged in an unfairlabor practice within the meaning of Section 8(a)(5) and(1) of the Act, I shall recommend that Respondent be or-dered to cease and desist therefrom and to take such af-firmative action as will effectuate the purposes of theAct.8I deny OHEC's application for an award of attor-ney's fees.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I issue the following recommended:ORDER9The Respondent, E. I. Du Pont de Nemours & Com-pany, Old Hickory, Tennessee, its officers, agents, suc-cessors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively with Old HickoryEmployees' Council by refusing to furnish such labor or-ganization with the straight time hourly wage rates andjob classifications pertaining to similarly skilled employ-ees employed at the following plants in Du Pont's Tex-tile Fibers Department:Richmond, VirginiaChattanooga, TennesseeMartinsville, VirginiaSeaford, DelawareKinston, North CarolinaCamden, South CarolinaCooper River (Charleston), South CarolinaCape Fear (Wilmington), North CarolinaWaynesboro, Virginia(b) In any like or related manner refusing to bargainwith Old Hickory Employees' Council.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Furnish Old Hickory Employees' Council thestraight time hourly wage rates and job classificationspertaining to employees employed at the below-listednine Du Pont plants who utilize job skills similar to thoseutilized by employees at Du Pont's Old Hickory, Ten-nessee, plant:Richmond, VirginiaChattanooga, TennesseeMartinsville, VirginiaSeaford, DelawareKinston, North CarolinaCamden, South CarolinaCooper River (Charleston), South CarolinaOHEC's April 20 acceptance of Du Pont's wage offer does notrender this proceeding moot. Universal Building Services, Inc., 234 NLRB362 (1978). Even more true here where the parties have an "evergreen"clause regarding wager in their collective-bargaining agreement.9 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.52 E. I. DU PONT DE NEMOURSCape Fear (Wilmington), North CarolinaWaynesboro, Virginia(b) Post at its Old Hickory, Tennessee, plant signedand dated copies of the attached notice marked "Appen-dix."°0Copies of such notice, on forms provided by the'O In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."Regional Director for Region 26, after being duly signedand dated by Respondent's representative, shall beposted by Respondent immediately upon receipt thereof.and shall be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken to ensure that such noticesare not altered, defaced, or covered by any other materi-al.(c) Notify the Director for Region 26, in writing, whatsteps Respondent has taken to comply herewith.53